Title: To George Washington from Gustavus Scott, 2 January 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 2nd January 1797
                        
                        We have your favor of the 26th Ulto, covering the opinion of the Attorney
                            General—It is by no means, our wish that any alterations should be made in the published
                            plan of the City—It may, with great truth, be asserted, that every change occasions infinite
                            trouble to the Commissioners, and creates confusion with the proprietors—We are yet without
                            a full board, and are therefore prevented from obtaining any effect from the Maryland
                            Loan—Should Mr White not come to Town to day, we shall send an express, requesting his
                            immediate attendance, as our hands are suffering very much for want of their wages.
                        We see the subject of a university is before Congress & hope that a
                            full discussion will gain it friends. We are, Sir, &c.
                        
                            G. Scott
                            W. Thornton
                            
                        
                    